Order, Supreme Court, New York County (Jane S. Solomon, J.), entered April 15, 2005, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff, a construction subcontractor, claims to be in privity with defendant tenant because plaintiff contracted with defendant’s construction manager, rather than with a general contractor. However, regardless of whether the intermediary was a construction manager or a general contractor, plaintiffs *279claims are barred by various provisions of the construction management agreement incorporated by reference in plaintiffs subcontract and bid documents, which expressly preclude actions by third parties, including subcontractors, against defendant (see Braun Equip. Co. v Meli Borelli Assoc., 220 AD2d 312 [1995]). Concur—Buckley, P.J., Andrias, Gonzalez and Malone, JJ.